Citation Nr: 0313315	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  98-19 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a skin disorder, as secondary to herbicide 
exposure.

2.  Entitlement to service connection for headaches, as 
secondary to herbicide exposure.

3.  Entitlement to service connection for a sleep disorder, 
as secondary to herbicide exposure.  

4.  Entitlement to service connection for fibromyalgia with 
musculoskeletal pain, as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions issued by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).     

In August 2000, the Board remanded the case to the RO for the 
scheduling of an RO hearing and further development.  An RO 
hearing was scheduled in October 2000 but the veteran failed 
to appear.  As the veteran neither submitted good cause for 
failure to appear nor requested to reschedule his RO hearing, 
the request for a hearing is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2002).  The case is now before the board for 
further appellate consideration.  The service connection 
issues are discussed in the remand section of this decision.


FINDINGS OF FACT

1.  In a December 1996 decision, the Board denied the 
veteran's claim for entitlement to service connection for a 
skin disorder as a result of exposure to Agent Orange.

2.  Evidence added to the record since the December 1996 
Board decision is new evidence that bears directly and 
substantially upon the specific matter under consideration 
which by itself of in connection with evidence previously 
assembled is so significant that it must be considered in 
order to decide fairly the merits of the veteran's service-
connection claim for a skin disorder.   


CONCLUSIONS OF LAW

1.  The December 1996 Board decision, denying service 
connection for a skin disorder as a result of exposure to 
Agent Orange, is final.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 20.1103 (2002).

2.  New and material evidence has been received since the 
December 1996 Board decision sufficient to reopen the 
veteran's claim for service connection for a skin disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA) and the Veterans Education and Benefits 
Expansion Act of 2001 (VEBEA) were enacted and became 
effective.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 in view of 
the VCAA statutory changes.  See 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  As the veteran's claim to reopen 
was received prior to August 29, 2001, the Board finds the 
amendment to 38 C.F.R. § 3.156(a) is inapplicable in this 
case and the claim must be considered based upon the law 
effective prior to that revision.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The VEBEA, in pertinent part, provides a presumption of 
exposure to herbicides for all veterans who served in Vietnam 
during the Vietnam Era and modified the circumstances under 
which certain diseases manifest to a compensable degree after 
discharge by Vietnam Era veterans would be considered service 
connected, even in the absence of evidence of such disease in 
service.  Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that, as 
the revised version of 38 U.S.C.A. § 5107 in the VCAA 
eliminates the "well-grounded claim" requirement of 38 
U.S.C.A. § 5107 (West 1991) and the provisions of the VEBEA 
provides a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam Era, they 
are, therefore, applicable law under the holding in Karnas.  
38 U.S.C.A. § 5107 (West 2002).  

With regard to the RO's compliance with the August 2000 Board 
remand instructions, the Board notes that the RO scheduled 
the veteran for an RO hearing.  As explained above, since the 
veteran did not appear, his hearing request is deemed 
withdrawn.  In addition, the Board instructed the RO to 
readjudicate the veteran's service-connection claim for a 
skin disorder and apply the two-step analysis set forth in 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  This 
analysis requires a determination of (1) whether new and 
material evidence has been submitted to reopen a claim, and 
if so, (2) whether the claim should be granted.  In a June 
2002 supplemental statement of the case (SSOC), the RO 
readjudicated the skin disorder claim and determined that new 
and material evidence had been received and reopened the 
veteran's claim for service connection for a skin disorder 
and then denied the claim on the merits.  Given the 
foregoing, the Board finds that the RO has substantially 
complied with the Board's August 2000 remand.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).
 
The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of whether to 
reopen his claim for service connection for a skin disorder 
as VA has complied with the notice and duty to assist 
provisions of the VCAA.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the 
Board notes that collectively, in an October 1998 statement 
of the case (SOC), SSOCs issued in June 1999, February 2001 
and June 2002, an October 1999 rating decision, the Board 
remand, and various letters to the veteran, VA has advised 
him of the information needed to reopen and to substantiate 
his service-connection claim for a skin disorder.  Moreover, 
in a June 2002 SSOC and a March 2003 letter, VA advised the 
veteran of the new notice and duty to assist provisions of 
the VCAA, what VA would do and had done, what he should do, 
and gave him an opportunity to supply additional information 
in support of his claims.  He did not respond.

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5103A (West 2002).  In 
this connection, the Board finds that the service medical 
records, VA examination reports dated in July and October 
1984 and August 1991, VA physician statements, and non-VA and 
VA treatment reports, which evaluate the status of the 
veteran's health, are adequate for determining whether to 
reopen the veteran's service-connection claim for a skin 
disorder.  Both the veteran and his representative provided 
additional argument.  Thus, the Board finds that the VA has 
obtained, or made reasonable efforts to obtain, evidence, 
which might be relevant to the determination of whether new 
and material evidence has been submitted to reopen the 
veteran's claim.  Further, all of the relevant evidence has 
been considered.  Thus, the Board finds that there has been 
no prejudice to the veteran that would warrant further 
notification or development on the issue of whether to reopen 
the veteran's service-connection claim for a skin disorder.  
Moreover, in light of the Board's decision to reopen the 
claim and to remand it for further development, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

New and Material Claim

The first issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a skin 
disorder as a result of exposure to Agent Orange 
(herbicides).  The requirement of submitting new and material 
evidence to reopen a claim is a material legal issue that the 
Board is required to address on appeal.  Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996).

The Board notes that the RO first denied a claim for 
entitlement to service connection for a skin disorder due to 
exposure to Agent Orange, in a March 1995 rating decision, 
noting that available scientific and medical evidence did not 
support the conclusion that the skin disorder in issue was 
associated with herbicide exposure and there was no other 
basis for service connection.  The RO confirmed its earlier 
denial in an August 1995 rating decision.  By letters dated 
in April and May 1995, the veteran was notified of the RO's 
March 1995 action and was advised of his appellate rights.  
The veteran perfected his appeal and the Board, in a December 
1996 decision, denied the veteran's claim seeking entitlement 
to service connection for a skin disorder as secondary to 
Agent Orange exposure.  In March 1998, the veteran sought to 
reopen his claim for service connection for a skin rash.  In 
a June 1998 rating decision, the subject of this appeal, the 
RO denied the veteran's claim as not well grounded.  The 
veteran was notified of this decision and was advised of his 
appellate rights the same month and he perfected an appeal 
within one year of notification. 

The Board's December 1996 decision became final upon issuance 
and is not subject to revision on the same factual basis.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 20.1100 
(2002).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  The 
second step becomes applicable only when the preceding step 
is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  In order for evidence to be sufficient to reopen 
a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  The Board has reviewed all 
the evidence of record, and for the reasons and bases set 
forth below concludes that new and material evidence has been 
received to reopen the veteran's claim for service connection 
for a skin disorder.  See 38 U.S.C.A. §§ 5108, 7105(c) (West 
2002); 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).

The evidence presented or secured since the last final denial 
of the veteran's claim in December 1996 includes additional 
VA treatment records, an April 1998 VA physician statement 
for R. W., M.D., additional examination reports and opinions 
dated in January and May 1999 from Dr. R. W. commenting on 
the veteran's alleged sarcoma, and statements from the 
veteran and his representative.  The Board finds that Dr. R. 
W.'s statements indicting that the veteran has a history of a 
skin rash for 25 to 30 years and that his symptoms are 
suggestive of Agent Orange exposure and may be related to 
herbicide exposure during the Vietnam War bear directly or 
substantially on the specific matter and are so significant 
that they must be considered to fairly decide the merits of 
the claim.  Accordingly, the veteran's claim of entitlement 
to service connection for a skin disorder, as secondary to 
herbicide exposure, is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).




ORDER

New and material evidence sufficient to reopen the 
appellant's claim for service connection for a skin disorder, 
as secondary to herbicide exposure, has been submitted and 
the claim is reopened.


REMAND

Service Connection Claims

New and material evidence having been submitted to reopen a 
claim for service connection for a skin disorder, as 
secondary to herbicide exposure, claimed as sarcoma, the 
claim is REMANDED for de novo review.

As noted earlier, under the VCAA, VA first has a duty to 
notify the appellant and his representative of any 
information and evidence necessary to substantiate his claim 
for VA benefits.  See generally 38 U.S.C.A. §§ 5102, 5103 
(West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)).  Further, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate his claim, although the ultimate 
responsibility for furnishing evidence rests with the 
appellant.  See 38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 
46,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c)).  In the present case, the Board finds 
that VA's redefined duties to notify and assist a claimant, 
as set forth in the VCAA, have not been fulfilled regarding 
the veteran's claims for service connection.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, 
-7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 
2003).  

The Board notes that the claims file fails to reflect that 
the RO has provided the veteran with specific information 
concerning what additional information he needs to submit to 
establish service connection and what information VA will 
attempt to obtain as required by the VCAA.  As such, the RO 
must provide the appellant with such information, as required 
by law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).

The Board further notes that the duty to assist includes 
obtaining additional treatment records, Social Security 
Administration (SSA), service personnel records, and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  A July 1998 VA 
treatment record reflects that the veteran has multiple 
problems related to Agent Orange exposure including diffuse 
muscle and joint pains, headaches, lethargy, easy 
fatiguability and severe sleep disturbance.  Other VA 
treatment records indicate that the veteran has been treated 
for various skin disorders and that the veteran reported that 
he had sarcoma on his back in 1979.  A July 1984 letter to 
the veteran from the SSA indicates that the veteran's claim 
for disability benefits due to a back injury was denied and 
that denial was based on reports received from the Long Beach 
Memorial Hospital, the San Pedro Peninsula Hospital and 
Jerome H. Unatin, M.D., but no medical reports or records 
were attached.

In a March 2003 letter, the veteran was asked to provide 
additional medical records, in particular those from Long 
Beach Memorial Hospital and any showing that he had been 
diagnosed with sarcoma.  No response was received.  The duty 
to assist includes obtaining pertinent SSA, non-VA and VA 
treatment records.  The Board feels that another attempt 
should be made by the RO to ask the veteran to identify and 
sign releases for health care providers that treated him for 
fibromyalgia and any skin, headache, sleep or musculoskeletal 
pain disorder(s), to include sarcoma, since November 1967.  
The Board reminds the veteran that the duty to assist is not 
a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
The RO also should obtain a copy of any SSA disability 
determinations and supporting medical records and missing 
non-VA and VA treatment records, in particular ones from Dr. 
Jerome H. Unatin, the Loma Linda VA Medical Center, and the 
Long Beach Memorial and San Pedro Peninsula Hospitals.  In 
addition, the RO should obtain copies of the veteran's 
personnel records, in particular his DA Form 20, to ascertain 
whether the veteran served in Vietnam during the Vietnam Era.  
Finally, the veteran will be afforded appropriate VA 
examinations to provide an opinion as to whether the veteran 
has any of the claimed disorders, and if any of the claimed 
disorders is found on examination, whether such disorder(s) 
may be related to service, to include exposure to herbicides.

It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time 
without compliance with the notice and duty to assist 
provisions of the VCAA.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Therefore, for these reasons, a remand is 
required.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for 
fibromyalgia and any musculoskeletal 
pain, headache, sleep or skin 
disorder(s), to include sarcoma, since 
November 1967.  The RO should obtain 
records from each health care provider he 
identifies, if not already in the claims 
file.  In particular, the RO should 
obtain missing records from Dr. Jerome H. 
Unatin, the Long Beach Memorial and San 
Pedro Peninsula Hospitals, and the Loma 
Linda VA Medical Center and outpatient 
clinic since November 1967.  If records 
are unavailable, please have the provider 
so indicate.

2.  The RO should request any decisions 
and accompanying medical records 
submitted in support of any claims by the 
veteran for disability benefits from the 
SSA.  

3.  The RO should obtain and associate 
with the claims file copies of the 
veteran's personnel records, to include 
his DA Form 20.  The RO should 
specifically indicate in the record 
whether the veteran served in Vietnam 
during the Vietnam Era.  If records for 
the veteran are not found, the RO should 
document the record and explain what 
actions it took and the results of its 
efforts.

4.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded examinations by 
appropriate physicians to determine the 
nature and extent of all pathology, which 
may be present, pertaining to headaches, 
musculoskeletal pain (claimed as 
fibromyalgia), and skin (claimed as 
sarcoma) and sleep disorder(s), and to 
provide the correct diagnostic 
classification and etiology of any 
disorder found.  The claims file and a 
copy of this remand must be made 
available to, and be reviewed by, the 
examiner(s) prior to examination, and the 
examiner(s) should so indicate in the 
report that the claims file was reviewed.  
All special studies or tests deemed 
necessary by the examiner(s) are to be 
accomplished.  The examination report(s) 
should include a detailed account of all 
pathology found to be present.  A 
complete history, which includes the time 
of initial onset and the frequency and 
duration of his symptomatology, should be 
elicited from the veteran.  After 
reviewing the claims file, eliciting a 
history of the disorder(s) and examining 
the veteran, the appropriate examiner 
should expressly state an opinion as to 
whether the veteran's musculoskeletal 
pain is attributable to a known clinical 
diagnosis (for example, fibromyalgia or 
arthritis).  The examiner(s) should offer 
an opinion as to the most probable 
etiology and date of onset of any 
disorder that is diagnosed and whether it 
is at least as likely as not (50 percent 
or more probability) that the diagnosed 
disorder is etiologically related to the 
veteran's military service or to exposure 
to herbicides (Agent Orange), or was 
caused by a supervening condition or 
event after November 1967.  For example, 
the Board observes that, in April 1984, 
the veteran fell some 10 to 15 feet off a 
deck and landed on his mid-lumbar spine.  
If arthritis is diagnosed, the examiner 
should comment on whether the evidence 
indicates that such arthritis was 
manifest within one year of the veteran's 
discharge from service in November 1967.  
The examiner(s) should clearly outline 
the rationale for any opinion expressed 
and all clinical findings should be 
reported in detail.   

5.  The RO must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(Duty to Assist, 66 Fed. Reg. 45,620 
(Aug. 29, 2001)) is fully complied with 
and satisfied.  The claims file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant, as set 
forth in the VCAA.

6.  After completion of the above, the RO 
should readjudicate the appellant's 
service-connection claims, considering 
any additional evidence obtained by the 
RO on remand, and discuss the merits for 
service connection on a direct basis and, 
alternatively, based on exposure to 
herbicides.  If the determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  The purposes 
of this remand are to further develop the appellant's claim 
and to ensure due process.  No action by the appellant is 
required until he receives further notice; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2002).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



